department of the treasury internal_revenue_service washington d c feb tax_exempt_and_government_entities_division uniform issue list se t ep rats as legend ira x amount a amount b amount c amount d period date date date date - companya dear ee _ ae wee ee ue ale en this is in response to a request submitted on your behalf by your authorized representative dated date as supplemented by correspondence dated date concerning the status of a contribution to your individual_retirement_account ira the following facts and representations have been submitted under penalties of perjury in support of your request you are years old you had an individual_retirement_arrangement ira ira x which was maintained by company a you represent that several unauthorized distributions were made from ira x these distributions were made during period and totaled amount d a financial representative of company a executed these unauthorized distributions company a discovered the unauthorized distributions on or before date it was your intent that amount d be held in an ira you represent that 2v u921039 ee amount d has not been used for any other purpose you and company a have entered into a settlement agreement and you seek a ruling that amount d may be contributed as a restorative payment to ira x based on the facts and representations stated above the following rulings are requested you request a ruling that amount d be considered a restorative payment to ira x and not subject_to the rules for contributions or rollovers to iras you request a ruling the internal_revenue_service allow a reasonable amount of interest accrued during the distributed period related to amount d be considered part of a restorative payment to ira x with respect to these requested rulings code sec_219 and sec_408 govern the timing and amount of contributions to individual_retirement_arrangements see eg code sec_219 sec_219 sec_219 and sec_408 with respect to the requested letter_ruling sec_408 of the code provides that for purposes of this section the term individual_retirement_account means a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries but only if the written governing instrument creating the trust meets certain requirements among these requirements is the one found in paragraph of sec_408 which states that except in the case of a rollover_contribution described in subsection d in sec_402 sec_403 sec_403 or sec_457 e no contribution will be accepted unless it is in cash and contributions will not be accepted for the taxable_year in excess of the amount in effect for such taxable_year under sec_219 on behalf of any individual revrul_2002_45 2002_2_cb_116 rev_rul applies a facts_and_circumstances_test to determine whether a payment to a plan qualified under code sec_401 is a restorative payment or a contribution to the plan under revrul_2002_45 payments made merely to replenish a participant's account in a defined_contribution_plan after investment losses are to be treated as contributions on the other hand payments that are made to restore some or all of the account's losses due to an action or failure to act that creates a reasonable risk of liability are restorative payments in addition in order to be a restorative payment the payment does not need to be the result of legal action it only needs to be made as a result of a reasonable determination that there is a reasonable risk of liability revrul_2002_45 also provides that the amount of a restorative payment cannot exceed the initial_amount of the investment applying the reasoning of revrul_2002_45 to iras payments to an ira are restorative payments only if the payments are made in order to restore some or all of the ira losses resulting from breach of fiduciary duty fraud or federal or state securities violations such as payments made pursuant to a court-approved settlement or independent third- party arbitration or mediation award in contrast payments made to an ira to make up for losses due to market fluctuations or poor investment returns are generally treated as contributions and not as restorative payments in the instant case there is ample evidence that an employee of company a breached a duty when he made several unauthorized withdrawals from ira x the first eae 20us21039 unauthorized withdrawal was for amount a on date the second was for amount b and date and the third was for amount c on date you have submitted an affidavit of forgery that reflects that you did not sign for these withdrawals had no knowledge of the withdrawals and that you did not receive any proceeds from these withdrawals accordingly losses you suffered in ira x were not due to market fluctuations or any other external factor other than that of the unauthorized withdrawals company a upon discovering the fraudulent activity acted to remedy the inappropriate activity by entering into good_faith negotiations with you in order to reach a settlement agreement therefore regarding your first ruling_request from the facts presented in this case company a’s payment of amount d was the result of an arm’s length settlement of a good_faith claim of liability and as such if amount d is contributed to ira x said contribution will be considered a restorative payment to ira x with respect to your second ruling_request revrul_2002_45 provides that the amount of the restorative payment cannot exceed the amount of the loss that occurred as a result of the breach of fiduciary duty therefore in response to your second ruling_request a reasonable amount of interest accrued during the distributed period with respect to amount d may not be considered a restorative payment no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether ira x satisfied the requirements of sec_408 of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 singderely et employee plafis technical group manager sss a enclosures deleted copy of ruling letter notice of intention to disclose cc wk
